DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 01/25/2021, are acknowledged, and have been fully considered.
Claims 26-30 are added.
Claims 3-4, 6-7, 9, 18-20 and 24-25 are canceled.
Allowable Subject Matter
Claims 1-2, 5, 8, 10-17, 21-23 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1 and 12, please see the reason cited on pages 7-16 of the remarks by applicant filed on 10/22/2020.
For claim 26, the claim has features similar to claim 12.  Therefore, the claim is also allowed.
For claims 2, 5, 8, 10-11, 13-17, 21-23 and 27-30, the claims are dependent on claims 1, 12 and 26 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  03/09/2021